 

Exhibit 10.1

 

NEXTCURE, INC.

 

Non-Employee Director Compensation PROGRAM

 

This NextCure, Inc. (the “Company”) Non-Employee Director Compensation Program
(this “Program”) sets forth the arrangements for compensation for members of the
Board of Directors of the Company (the “Board”) who are not employees or
consultants of the Company (the “Non-Employee Directors”). All compensation paid
pursuant to this Program is subject to the terms and provisions of the NextCure,
Inc. 2019 Omnibus Incentive Plan (the “Plan”), including, but not limited to,
the requirement under the Plan that all compensation paid by the Company to any
Non-Employee Director in any calendar year shall not exceed $750,000, or
$1,000,000 in the calendar year in which the applicable Non-Employee Director is
elected or appointed to the Board.

 

Cash Compensation

 

Non-Employee Directors shall be entitled to receive the following annual cash
compensation, payable quarterly in arrears:

 

·A $35,000 retainer for each member (non-Chair)

·A $65,000 retainer for the Chair of the Board

·A $7,500 retainer for each member of the Audit Committee (non-Chair)

·A $15,000 retainer for the Chair of the Audit Committee

·A $5,000 retainer for each member of the Compensation Committee (non-Chair)

·A $10,000 retainer for the Chair of the Compensation Committee

·A $4,000 retainer for each member of the Nominating and Corporate Governance
Committee (non-Chair)

·An $8,000 retainer for the Chair of the Nominating and Governance Committee

 

Retainers shall be paid promptly after the conclusion of the applicable calendar
quarter, but in no event later than 30 days after the end of the applicable
calendar quarter. In the event a Non-Employee Director does not serve as
a Non-Employee Director, or in the applicable positions described above, for an
entire calendar quarter, the retainer paid to such Non-Employee Director shall
be prorated for the portion of such calendar quarter actually served as
a Non-Employee Director, or in such position, as applicable.

 

Equity Compensation

 

Each Non-Employee Director shall be entitled to receive the following awards
under the Plan:

 

·on the date of each Annual Meeting of the Stockholders (“Annual Meeting”), an
annual stock option award that is exercisable for 14,250 shares of the Company’s
common stock, that vests on the earlier of one year from the grant date of the
award and immediately prior to the next Annual Meeting (the “Annual Award”);

 



 

 

 

·for a Non-Employee Director not initially appointed or elected to the Board at
an Annual Meeting, on the date of initial appointment or election to the Board,
an option award exercisable for a number of shares equivalent to the shares
subject to the Annual Award granted to other directors on the date of the prior
Annual Meeting but prorated for the remaining full months until the next Annual
Meeting (or, if such meeting has not been set, until the one year anniversary of
the prior Annual Meeting), that vests on the earlier of one year from the grant
date of the Annual Award and immediately prior to the next Annual Meeting; and

·on the date of initial appointment or election to the Board, an initial stock
option award that is exercisable for 28,500 shares of the Company’s common
stock, that vests in three equal, annual installments commencing on the grant
date of the award.

 

Vesting for all stock option awards under this Program is subject to the
Non-Employee Director’s continued service on the Board through the applicable
vesting date.

 

All stock option awards under this Program will be non-statutory stock options,
with an exercise price per share equal to 100% of the Fair Market Value (as
defined in the Plan) of the underlying common stock on the date of grant, and
shall have a fixed term of 10 years (subject to earlier termination in
connection with a termination of service as provided in the Plan, provided that
upon a termination of service other than for cause, the post termination
exercise period will be 12 months from the date of termination).

 

Expenses

 

The reasonable expenses incurred by Non-Employee Directors in connection with
attendance at Board or committee meetings will be reimbursed upon submission of
appropriate substantiation in accordance with the Company’s policies and
practices.

 

Effectiveness

 

This Program, as amended, is effective as of June 11, 2020, and may be amended
at any time in the sole discretion of the Board.

 



 

 